RECOMMENDED FOR FULL-TEXT PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 15a0023p.06

                    UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT
                                      _________________


 DOROTHY MAE JOHNSON; LOIS TOWNES,                ┐
                           Plaintiffs-Appellants, │
                                                  │
                                                  │                No. 14-5484
      v.                                          │
                                                           >
                                                          │
 MEMPHIS LIGHT GAS & WATER DIVISION,                      │
                           Defendant-Appellee.            │
                                                          ┘
                          Appeal from the United States District Court
                       for the Western District of Tennessee at Memphis.
                    No. 2:12-cv-02664—S. Thomas Anderson, District Judge.
                               Decided and Filed: February 6, 2015

                Before: MERRITT, STRANCH, and DONALD, Circuit Judges.

                                       _________________

                                            COUNSEL

ON BRIEF: Mark Ledbetter, HALLIBURTON & LEDBETTER, Memphis, Tennessee,
Kathleen L. Caldwell, KATHLEEN CALDWELL, PLLC, Memphis, Tennessee, for Appellants.
David L. Bearman, Julia Kavanagh, BAKER, DONELSON, BEARMAN, CALDWELL &
BERKOWITZ, PC, Memphis, Tennessee, for Appellee.

                                       _________________

                                            OPINION
                                       _________________

       JANE B. STRANCH, Circuit Judge. J. Dean Johnson was denied utility services by
Memphis Light, Gas & Water (MLGW), a division of the City of Memphis, in February 2010
because he did not possess a state-issued photo identification card. Mr. Johnson, who lacked a
birth certificate, was illiterate and had intellectual disabilities that made it difficult for him to
navigate the process of obtaining the necessary state identification. He lived without utilities for



                                                 1
No. 14-5484           Johnson, et al. v. Memphis Light Gas & Water Div.         Page 2

over eighteen months and died of heat stroke in August 2011. Plaintiffs—his wife and sister—
sued MLGW bringing claims under 42 U.S.C. § 1983; the Governmental Tort Liability Act
(GTLA), Tenn. Code Ann. § 29-20-205 et seq.; and Tennessee’s wrongful death statute, Tenn.
Code Ann. § 20-5-106 et seq. The court granted summary judgment for MLGW on the grounds
that all of Plaintiffs’ claims were barred by the applicable statutes of limitations. We REVERSE
and REMAND for proceedings consistent with this opinion.

                                        BACKGROUND

       J. Dean Johnson, a long-term employee of Memphis’s Public Works Division, worked in
sanitation, lifting and emptying garbage cans. MLGW denied him public utility services for his
new apartment in February 2010 because he could not produce state-issued photo identification.
On August 4, 2011, Johnson died of heat stroke in his apartment, where the internal temperature
was 93.2 degrees Fahrenheit. He was sixty-five years old at the time of his death and had no
electricity, heat, or air conditioning in his home. Plaintiffs allege that his death was caused by
MLGW’s denial of services. Id.

       Johnson, an African American, was born in rural Mississippi and delivered by a midwife.
He had no birth certificate and had difficulty acquiring one from the state, in part due to his
intellectual disabilities. In sworn affidavits, Johnson’s niece, Lorena Jackson, and a longtime co-
worker, Melvin Hunt, testified that although Johnson was able-bodied, he was substantially
intellectually impaired. Ms. Jackson described Johnson as having “severe learning disabilities,”
such that he was unable to read and write, could not do basic math, had “severe memory
problems” and difficulty planning, and was unable to care for himself without help. He had
problems communicating with others and often became angry or frustrated as a result. Johnson
could apparently write his name but would misspell it and was unsure of his birthdate, he did not
drive or keep a bank account, and he was dependent on co-workers to bring him to and from
work. In order to pay bills and feed himself, Johnson used cash, but he was often cheated and
did not know the meaning of any documents he signed. He is not known to have attended school
beyond second grade. Mr. Hunt, who worked with Johnson for over forty years, confirmed that
Johnson had to be driven to and from work, needed help filling out forms or legal documents,
and that he was “unable to give a complete answer or to carry [on] a conversation, or to
No. 14-5484               Johnson, et al. v. Memphis Light Gas & Water Div.                       Page 3

understand simple mathematical problems.”                    Although Johnson lived by himself, he was
evidently highly reliant on nearby family, friends, neighbors and co-workers for regular
assistance with the routines of everyday life.1

         When Johnson moved to 2931 Park Avenue, #8, in Memphis, Tennessee, two nieces—
Ms. Lois Taylor and Ms. Jackson—accompanied him on two different occasions in February
2010 to MLGW offices to help him obtain services for his new apartment. Johnson apparently
had had utility services in past residences, and Ms. Jackson had accompanied him to MLGW
offices on several previous occasions and dealt with bill irregularities and service problems on
his behalf.      Both nieces characterized Johnson as easily confused and frustrated by such
encounters. When she accompanied him to MLGW on February 5, 2010, Ms. Taylor had to
explain to Johnson that he could not go straight to the billing department but had to inform
another employee there that he wanted utilities turned on. Ms. Taylor then waited with him until
his name was called. She went back to an office with him and participated in the conversation,
during which the MLGW employee told Johnson that he didn’t have the proper identification—
he “had to either have a State I.D. or a driver’s license.” Ms. Taylor described Johnson’s
attempts to communicate his situation: “He didn’t drive, and he was explaining that he couldn’t
get a State I.D., and he was asking what was wrong with [his work] I.D., it had a picture on it.”
Ms. Taylor showed the MLGW employee Johnson’s work identification card while Johnson
showed his social security card. Ms. Taylor then asked if the MLGW employee could call
Johnson’s job to verify his identity, but she refused. The MLGW employee then gave Ms.
Taylor a copy of a slip on which she had written “invalid I.D.” As they left Johnson appeared to
be upset or “heated.” Ms. Taylor testified in her deposition that to her knowledge Johnson only
contacted MLGW while with her or her sister, as “[h]e wouldn’t have called because he didn’t
know how to call, . . . he wouldn’t know what to say.” After their encounter with MLGW, Ms.



         1
           A fuller portrait of Johnson’s disabilities and the extent to which he was assisted in all areas of life by a
network of family, friends, neighbors, and co-workers emerges from Ms. Jackson’s complete deposition. However,
Plaintiffs’ attorneys did not include the entire deposition in the district court record, as the Court rule was to attach
only “excerpts of referenced documents that are directly pertinent to the matter under consideration by the court.”
U.S. Dist. Ct. W.D. Tenn. Local Rules—Civil, App’x A, Electronic Case Filing Policies & Proc. Manual, R. 7.2
available at http://www.tnwd.uscourts.gov/pdf/content/LocalRules.pdf. Plaintiffs’ attorneys belatedly attempted to
attach it as well as the complete depositions of Dorothy Mae Johnson, Lois Townes, several MLGW employees, and
an expert witness, Miguel Laboy, almost six weeks after filing Plaintiffs’ Notice of Appeal. As these documents are
not part of the record, and no motion was made to include them on appeal, we do not consider them.
No. 14-5484           Johnson, et al. v. Memphis Light Gas & Water Div.        Page 4

Taylor told Johnson that she would need to take him to Jackson, Mississippi, to see about getting
a birth certificate, and he agreed, but she never did so.

       After MLGW denied Johnson utility services, he spoke with his sister, Lois Townes, who
told him that to get a state identification card he had to go to Brownsville, Tennessee, where he
had started school, and get his school record. Ms. Jackson testified that “Uncle David” had
apparently written away for some information on Johnson’s behalf and then taken Johnson to
Brownsville. Johnson was “excited” because he had obtained some papers there and he thought
that these would be sufficient for him to obtain utilities. On February 26, 2010, Ms. Jackson
accompanied Johnson to an MLGW office for a second time, although she stayed in the waiting
area while he went back to speak with an MLGW employee. She testified that she “let him go
back there because he knew . . . what to say and everything.” A short while later she heard a
“commotion” as a woman accompanied Johnson out of the office, apparently trying to get him
out quickly “because he was really upset.” She explained to Ms. Jackson that Johnson did not
have the proper state-issued identification. As she did so, Johnson was still trying to show her
his papers and explain that he worked for the City of Memphis. “[A]t that point he didn’t know
what to do,” Ms. Jackson testified. According to Ms. Jackson’s affidavit, Johnson “did not
understand how to solve the problem with his identification or his birth certificate nor did he
understand whether or not he had any rights with respect to [MLGW] and its denial of utilities.”

       In 2010 only, MLGW had a policy that required applicants to produce a state-issued
photo identification card in order to have utilities connected. However, in the years prior to and
following 2010, the forms of identification that Johnson presented—a photo identification issued
by his employer, Memphis’s Public Works Division, and a social security card—would have
been sufficient to obtain utilities.    The 2010 policy also stated that “[e]xceptions will be
considered for customers 60 years of age and older,” but the MLGW employees Johnson
encountered did not attempt to see if he qualified for an exception. MLGW did not train
employees regarding how to advise customers who did not possess the necessary photo
identification, nor did it train employees on how to deal with customers who were illiterate.
MLGW made no efforts to contact potential customers who were denied utilities as a result of
the policy in effect in 2010.
No. 14-5484           Johnson, et al. v. Memphis Light Gas & Water Div.            Page 5

       After Johnson’s death, Plaintiffs sued MLGW in the Circuit Court of Shelby County,
Tennessee, claiming violations pursuant to 42 U.S.C. § 1983, the GTLA, and Tennessee’s
wrongful death statute. MLGW removed the case to federal district court and moved for
summary judgment. The district court granted summary judgment to MLGW, holding that 1) the
pertinent state statute of limitations barred all of Plaintiffs’ claims; 2) the statute of limitations
could not be tolled because Plaintiffs did not submit sufficient evidence that Johnson was of
unsound mind; and 3) no alternative statutes of limitation applied. The court found that the
affidavits by Jackson and Hunt alleging Johnson to be of unsound mind contradicted statements
made in Plaintiffs’ complaint and earlier depositions, and noted that Plaintiffs had not claimed
Johnson to be of unsound mind prior to their response to MLGW’s motion for summary
judgment. Plaintiffs timely appealed, arguing that the district court erred 1) in determining that
the statute of limitations barred their claims, and 2) in finding that Plaintiffs failed to present a
genuine issue of material fact regarding whether Johnson was of unsound mind.

                                            ANALYSIS

       We review de novo a district court’s order granting summary judgment. Laster v. City of
Kalamazoo, 746 F.3d 714, 726 (6th Cir. 2014). Summary judgment is appropriate only “if the
movant shows that there is no genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “A
genuine issue of material fact exists when ‘there is sufficient evidence favoring the nonmoving
party for a jury to return a verdict for that party.’” Laster, 746 F.3d at 726 (quoting Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)). In reviewing such a grant, we view all evidence
and draw all inferences in the light most favorable to the nonmoving party. Chapman v. UAW
Local 1005, 670 F.3d 677, 680 (6th Cir. 2012) (en banc); Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986). The question is whether “the evidence presents a
sufficient disagreement to require submission to a jury or whether it is so one-sided that one
party must prevail as a matter of law.” Anderson, 477 U.S. at 251-52.

       a. Statute of Limitations

       The district court held that Plantiffs’ § 1983 and state law claims were time-barred,
absent any tolling of the statute of limitations. We agree.
No. 14-5484           Johnson, et al. v. Memphis Light Gas & Water Div.           Page 6

       As § 1983 does not have its own statute of limitations, the court must look to state law to
determine the limitations period. Roberson v. Tennessee, 399 F.3d 792, 794 (6th Cir. 2005); see
also Wilson v. Garcia, 471 U.S. 261, 275 (1985). Under Tennessee law, “civil actions for
compensatory or punitive damages, or both, brought under the federal civil rights statutes” must
commence “within one (1) year after the cause of action accrued.” Tenn. Code Ann. § 28-3-
104(a)(3).

       Plaintiffs do not dispute that the statute of limitations for § 1983 actions is one year; they
do dispute when the claim accrued. Federal law determines when a § 1983 claim accrues,
Wallace v. Kato, 549 U.S. 384, 388 (2007), and it has been well established that a § 1983 federal
civil rights claim accrues “‘when the plaintiff knows or has reason to know of the injury which is
the basis of his action.’” Roberson, 399 F.3d at 794 (quoting Sevier v. Turner, 742 F.2d 262, 272
(6th Cir. 1984)). “‘A plaintiff has reason to know of his injury when he should have discovered
it through the exercise of reasonable diligence.’” Id. (quoting Sevier, 742 F.2d at 273). In this
objective inquiry, courts look “‘to what event should have alerted the typical lay person to
protect his or her rights.’” Id. (quoting Hughes v. Vanderbilt Univ., 215 F.3d 543, 548 (6th Cir.
2000)). At that point, the plaintiff has a “complete and present cause of action,” such that he can
“file suit and obtain relief.” Wallace, 549 U.S. at 388 (internal quotation marks omitted)
(quoting Bay Area Laundry & Dry Cleaning Pension Trust Fund v. Ferbar Corp. of Cal.,
522 U.S. 192, 201 (1997)).

       In this case, MLGW’s denial of utility services constituted an injury to Johnson, and a
“typical lay person” should have been alerted by that denial “to protect his or her rights.” Id.
Although Johnson’s death later converted his cause of action into a wrongful death claim, at the
time MLGW denied him utility services in February 2010, he had grounds for a suit alleging
violations of his rights under the Fourteenth Amendment. See Middlebrook v. City of Bartlett,
341 F. Supp. 2d 950, 956-57 (W.D. Tenn. 2003) (holding that plaintiffs’ § 1983 discrimination
claim accrued when a city official informed them that the city would not provide water or sewer
services). Plaintiffs did not bring suit, however, until two years later, in June 2012, and so their
§ 1983 claim is time-barred.
No. 14-5484           Johnson, et al. v. Memphis Light Gas & Water Div.         Page 7

       Plaintiffs also dispute the accrual date of their state law claims, yet the statute-of-
limitations analysis under Tennessee’s GTLA and wrongful death statute is similar to that for the
§ 1983 claim.     Tennessee’s GTLA requires that suits against a governmental entity “be
commenced within twelve (12) months after the cause of action arises.” Tenn. Code Ann. § 29-
20-305(b); Cunningham v. Williamson Cnty. Hosp. Dist., 405 S.W.3d 41, 44 (Tenn. 2013). A
claim under the GTLA accrues or “arises,” in accordance with Tennessee’s “discovery rule,”
“when the plaintiff discovers, or in the exercise of reasonable care should have discovered, that
he or she sustained an injury as a result of the defendant’s wrongful conduct.” Sutton v. Barnes,
78 S.W.3d 908, 916 (Tenn. Ct. App. 2002).

       Tennessee’s wrongful death statute does not contain a statute of limitations, but
Tennessee has long held that wrongful death actions are governed by the statute of limitations for
personal injuries, which provides that an action must commence within a year after accrual.
Tenn. Code Ann. § 28-3-104(a)(1); Sullivan ex rel. Wrongful Death Beneficiaries of Sullivan v.
Chattanooga Med. Investors, LP, 221 S.W.3d 506, 508 (Tenn. 2007). Unlike “pure” wrongful
death statutes, Tennessee’s wrongful death statute is a “survival” statute—it preserves only the
decedent’s cause of action and does not create a new cause of action for beneficiaries. Lynn v.
City of Jackson, 63 S.W.3d 332, 335 (Tenn. 2001); Jones v. Black, 539 S.W.2d 123, 123 (Tenn.
1976). Therefore, while the statute of limitations in a “pure” wrongful death statute begins to run
at the time of death, precisely because Tennessee’s “survival” statute is oriented around the
rights of the decedent and not the beneficiaries, the cause of action for wrongful death accrues at
the time of the injury rather than the death itself.      Jones, 539 S.W.2d at 128 (Brock J.,
dissenting). That is, Tennessee’s wrongful death statute not only adopts the statute of limitations
for personal injury, see Tenn. Code Ann. § 28-3-104, but it also applies the same rules
concerning accrual.

       In tort actions, “the cause of action accrues and the statute of limitations commences to
run when the injury occurs or is discovered, or when in the exercise of reasonable care and
diligence, it should have been discovered.”       McCroskey v. Bryant Air Conditioning Co.,
524 S.W.2d 487, 491 (Tenn. 1975). “A cause of action for wrongful death accrues as of the date
a cause of action accrues for the injury which resulted in the death,” Craig v. R.R. Street & Co.,
No. 14-5484              Johnson, et al. v. Memphis Light Gas & Water Div.                    Page 8

Inc., 794 S.W.2d 351, 355 (Tenn. Ct. App. 1990), meaning that the date of a decedent’s death is
the latest, but not the only, date from which the one-year limitation could run, Johnson v. Metro.
Gov’t of Nashville & Davidson Cnty., 665 S.W.2d 717, 718 (Tenn. 1984). Where a decedent
was injured and died months later, her tort claims accrued on the date of her injury. McCroskey,
524 S.W.2d at 488, 491. As a general rule, an “injury” is “understood as any wrong or damage
done to another’s person, rights, reputation, or property.” Cherry v. Williams, 36 S.W.3d 78, 83
(Tenn. Ct. App. 2000) (citing Vance v. Schulder, 547 S.W.2d 927, 932 (Tenn. 1977)). And like
Plaintiffs’ § 1983 claim, the state law claims are barred because Johnson had reason to know that
his rights had been violated upon the denial of utility services in February 2010.

        b. Tolling the Statute of Limitations

        Plaintiffs argue that even if the claims had accrued, there is sufficient dispute over the
material fact of Johnson’s intellectual or mental disability that a jury should determine whether
the applicable statutes of limitations should be tolled.                Viewing the facts and making all
inferences in the light most favorable to Plaintiffs, we agree that they have presented facts
sufficient to preclude summary judgment for Defendant MLGW. Chapman, 670 F.3d at 680.

        Having borrowed the state’s statute of limitations for the § 1983 claim, we apply the
state’s tolling statute, as long as the result is not inconsistent with federal law or policy. Bishop
v. Children’s Ctr. for Developmental Enrichment, 618 F.3d 533, 537 (6th Cir. 2010); see
generally Hardin v. Straub, 490 U.S. 536, 538-543 (1989) (discussing the application of state
statutes of limitations to § 1983 claims). For current personal injury and wrongful death claims,
Tennessee permits the statute of limitations to be tolled if the person entitled to bring the cause
of action is “adjudicated incompetent.” Tenn. Code Ann. § 28-1-106. Johnson never was.
However, in the version of the tolling statute that was in effect through June 30, 2011—and so
during the period when Johnson’s claim accrued in February 2010—the statute of limitations
could be tolled if “the person entitled to commence an action” was of “unsound mind.” Tenn.
Code Ann. § 28-1-106 (amended 2011).2 “Statutes are presumed to operate prospectively unless


        2
           The statute also provided that “such person, or such person’s representatives and privies . . . may
commence the action, after the removal of such disability, within the time of limitation for the particular cause of
action . . . .” Tenn. Code Ann. § 28-1-106 (amended 2011). The GTLA specifically incorporates this tolling
provision. Tenn. Code Ann. § 28-1-106; Lynn, at 334. When a person of unsound mind dies, the disability is
No. 14-5484              Johnson, et al. v. Memphis Light Gas & Water Div.                    Page 9

the legislature clearly indicates otherwise,” or unless the statute is remedial or procedural in
nature. Nutt v. Champion Int’l Corp., 980 S.W.2d 365, 368 (Tenn. 1998). We therefore apply
the version of Tenn. Code Ann. § 28-1-106 in effect as of February 2010.

        Under Tennessee law, a person was of “unsound mind” under the former version of the
Act when that individual “was unable to manage his or her day-to-day affairs at the time the
cause of action accrued.” Sherrill v. Souder, 325 S.W.3d 584, 601 (Tenn. 2010). In Sherrill, the
Tennessee Supreme Court cited with approval the following “general test” for tolling a statute of
limitations: “whether a person could know or understand his or her legal rights sufficiently well
to manage his or her personal affairs….” Id. (quoting 54 C.J.S. Limitations of Actions § 172
(2010)). “The focus of the inquiry,” the court made clear, “should be on a plaintiff’s mental
capacity to understand his or her legal rights and responsibilities, including the cause of action
that has accrued.” Id. “[P]hysical infirmity . . . has little bearing” on such an inquiry. Id. at 600.

        Plaintiffs have introduced evidence sufficient to raise a genuine dispute of material fact
regarding Johnson’s mental incapacity. Based on her lifelong relationship with her uncle, Ms.
Jackson described him as able-bodied yet mentally disabled to the extent that he “did not
understand . . . whether or not he had any rights with respect to” MLGW’s denial of utilities.
She observed that he had “severe learning difficulties” and thus was illiterate and unable to do
basic math, was burdened by “severe memory problems” and so had difficulty planning his daily
life, and was “unable to care for himself without help.” Although he could carry out simple
transactions with cash at local stores, he was often “cheated.” He needed assistance filling out
legal forms or documents, would misspell his name, was unsure of his own birthdate, had
difficulty carrying on conversations, and may not have attended school beyond second grade. He
did not have a birth certificate and did not know how to obtain the papers necessary to obtain the
state identification required by MLGW. When he did not understand a problem, he became
“angry.” Mr. Hunt, who worked with Johnson for over forty years, similarly testified that,
“although able-bodied,” Johnson was illiterate, could not do simple math, could not “remember
recent events” or plan future events, could not “give a complete answer” or carry on a
conversation, and could not understand legal documents.

removed and the statute of limitations is no longer tolled. Abels ex rel. Hunt v. Genie Indus., Inc., 202 S.W.3d 99,
105 (Tenn. 2006).
No. 14-5484               Johnson, et al. v. Memphis Light Gas & Water Div.                    Page 10

         MLGW argues that these affidavits were improper lay opinion. They were, however,
based upon the personal and rational perceptions of Ms. Jackson and Mr. Hunt,3 and “the modern
trend among courts favors the admission of opinion testimony, provided that it is well founded
on personal knowledge and susceptible to specific cross-examination.” Fed. R. Evid. 701;
Harris v. J.B. Robinson Jewelers, 627 F.3d 235, 240 (6th Cir. 2010) (internal citations and
quotation marks omitted). Moreover, the Tennessee Supreme Court has explicitly held that
evidence regarding an individual’s “unsound mind” can be proved by “affidavits, depositions,
medical reports, or other credible evidence that contain specific factual allegations showing the
petitioner’s incompetence,” and can be supplied not only by mental health professionals but also
by “family members … or any other person who has knowledge of facts that demonstrate” the
disabling condition. State v. Nix, 40 S.W.3d 459, 464 (Tenn. 2001).

         MLGW also points out that Plaintiffs did not raise the applicability of Tenn. Code Ann.
Section 28-1-106 until they responded to the motion for summary judgment, even though
MLGW raised the statute of limitations in its Answer to the Complaint. Yet, as MLGW
concedes, the failure to plead that Johnson was of “unsound mind” in the Complaint does not
“automatically preclude benefit of the tolling statute” or prevent Plaintiffs from raising the issue
in their response to the motion for summary judgment. Jacobs v. Baylor Sch., 957 F. Supp.
1002, 1009 n.5 (E.D. Tenn. 1996).

         The decision below determined that Ms. Jackson and Mr. Hunt’s affidavits were
insufficient to create a dispute of material fact because they contradicted “previous sworn
statement[s] . . . without explaining the contradiction or attempting to resolve the disparity.”
Providing no conflicting deposition testimony, it referenced Plaintiffs’ (unverified) Complaint
because it alleged that Johnson was “healthy, active, and industrious” and worked full time for
Memphis’s Public Works Division but lacked a specific allegation that he was of unsound mind.
A complaint need only provide a “short and plain statement of the claim,” Fed. R. Civ. P.
8(a)(2), and Johnson could be both able-bodied and mentally disabled to the extent that he could
not understand his legal rights. We find no impermissible contradiction on this record.

         3
           MLGW also argues that Mr. Hunt’s affidavit is inadmissible because Plaintiffs did not disclose his name
in their interrogatories or initial disclosures. As Ms. Jackson’s affidavit is sufficient to present a genuine issue of
material fact, and Mr. Hunt’s affidavit simply corroborates hers, the outcome of this case does not hinge on the
admissibility of Mr. Hunt’s affidavit, and we need not decide its status here.
No. 14-5484            Johnson, et al. v. Memphis Light Gas & Water Div.        Page 11

        The test of whether an individual was of “unsound mind” focuses on his capacity to
understand his legal rights. Sherrill, 325 S.W.3d at 601. “‘The general test that is applied in
determining whether a mental condition is of the type that will toll a statute of limitations, is
whether a person could know or understand his or her legal rights sufficiently well to manage his
or her personal affairs . . . .’” Id. (quoting 54 C.J.S. Limitations of Actions § 172 (2010)). The
term is “intended to apply to the incapacity to carry out legal functions.” Id. (quoting Roe v.
Gelineau, 794 A.2d 476, 486-87 (R.I. 2002)). The fragments of the depositions in the record
depict Johnson as an individual who was dependent on others not only for transportation but also
to help him function in basic everyday transactions. Both Ms. Taylor and Ms. Jackson testified
that they drove Johnson to an MLGW office and there tried to help him communicate with
MLGW employees to obtain utilities. Ms. Taylor accompanied Johnson into his meeting with an
MLGW employee, and Ms. Jackson checked Johnson’s utility bills and dealt with MLGW on his
behalf. Ms. Jackson testified in her deposition that even after being told explicitly by an MLGW
employee that he needed a state-issued photo identification card, Johnson thought that the
records he had obtained in Brownsville would be sufficient to obtain utility services. When an
MGLW employee told him otherwise, he became “really upset” and continued to try to explain
that he had papers and worked for the City, despite being told repeatedly that a state-issued photo
identification was required. Id.

        Rather than contradictory, the deposition excerpts and affidavits read together plausibly
show Johnson to have been an individual with extremely limited intellectual abilities who lacked
the capacity to “carry out legal functions.” Sherrill, 325 S.W.3d at 601. He was able to function
somewhat independently only with the regular assistance of family, friends, and co-workers.
The record suggests that Johnson, poor and apparently disconnected from social services, was as
dependent on such informal networks as a comparably disabled middle-class individual might be
dependent on an assisted living facility or a court-appointed guardian. There is a genuine dispute
as to the material facts in this case, and the true extent of Johnson’s mental disability is an issue
that must be submitted to the trier of fact. Sherrill, 325 S.W.3d at 599-600. (“Whether an
individual was of unsound mind on the date the cause of action accrued, thus tolling the statute
of limitations, is a question to be resolved by the trier of fact.”)
No. 14-5484          Johnson, et al. v. Memphis Light Gas & Water Div.       Page 12

                                       CONCLUSION

       Plaintiffs have presented sufficient evidence of Johnson’s mental disability, and thus the
applicability of a prior version of Tennessee’s tolling statute, Tenn. Code Ann. § 28-1-106
(amended 2011), so as to create a genuine issue of material fact as to whether Johnson was of
unsound mind when this action accrued. We REVERSE the grant of summary judgment to
Defendant MLGW and REMAND the case for a jury trial.